—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 21, 1977, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits under the Special Unemployment Assistance Program effective August 7, 1977 because he was employed in an instructional capacity for an educational institution in the first of two successive academic years, and had a contract to perform such services for the second of such academic years. Claimant was employed as a teacher at a community college for several years until September, 1976 when his employment was terminated because of financial difficulties at the institution. He was rehired from February 1, 1977 to July 31, 1977 as a substitute teacher. On June 17, 1977, claimant was notified that he would continue on a permanent basis effective September 1,1977 as an assistant professor and he was granted tenure. He filed for benefits for the month of August, 1977 under the provisions of the Special *993Unemployment Assistance Program. An individual who performs services in an instructional capacity for an educational institution is not eligible to receive benefits for any week commencing during the period between two successive academic years if he performs such services in the first of such academic years and has a contract to perform such services in the second of such academic years (Emergency Jobs and Unemployment Assistance Act of 1974 [88 Stat 1850 as amd], § 203, subd [b], par [1], cl [2]). Under the circumstances, the board correctly found that claimant had a contract for the performance of services during the second academic year (Matter of Di Cerbo [Levine], 45 AD2d 933). The facts clearly establish that claimant was ineligible to receive benefits for August, 1977. Decision affirmed, without costs. Mahoney, P. J., Greenblott, Staley, Jr., Main and Mikoll, JJ., concur.